Case 2:17-cr-00087-SPC-MRM Document 142 Filed 01/19/21 Page 1 of 6 PageID 794




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO.: 2:17-cr-87-FtM-38MRM

JOSE NUNEZ


                                        ORDER1

       Before the Court is Defendant Jose Nunez’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. 130), the Government’s response in

opposition (Doc. 132), Nunez’s reply (Doc. 135), and the parties’ supplemental

briefs (Docs. 138; 141).

       In 2018, the Court sentenced Nunez to eleven years imprisonment,

followed by five years of supervised release, for drug-related charges. Nunez

now moves for compassionate release under § 3582(c)(1)(A) based on the

COVID-19 pandemic. As grounds, Nunez relies on the fact that he contracted

the virus and is currently hospitalized. What’s more, Nunez points to several

other chronic health conditions putting him at a higher risk of severe illness

from COVID-19.          The Government concedes Nunez has serious health




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:17-cr-00087-SPC-MRM Document 142 Filed 01/19/21 Page 2 of 6 PageID 795




conditions.     Still, it opposes Nunez’s request for failure to exhaust

administrative remedies, among other reasons.

      Courts lack the inherent authority to reduce previously imposed

sentences. See United States v. Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir.

2002). So a defendant’s request for a reduced sentence must be tied to a statute

or rule. Nunez relies on the compassionate-release provision of 18 U.S.C. §

3582(c)(1)(A) and must establish that such release is warranted. See United

States v. Heromin, No. 8:11-cr-550-T33SPF, 2019 WL 2411311, at *2 (M.D. Fla.

June 7, 2019).     Reducing a prison sentence for compassionate release is

possible if a court finds “extraordinary and compelling reasons,” consistent

with policy statements of the Sentencing Commission.               18 U.S.C. §

3582(c)(1)(A). Even if an extraordinary and compelling reason exists, other

factors are relevant too. Id. at § 1B1.13(2); 18 U.S.C. § 3582(c)(1)(A).

      After reviewing the parties’ arguments, record, and applicable law, the

Court denies Nunez’s compassionate release for failure to exhaust his

administrative remedies.

      A court may consider a defendant’s compassionate release request either,

              upon motion of the Director of the Bureau of Prisons
              [(“BOP”)], or upon motion of the defendant after the
              defendant has fully exhausted all administrative
              rights to appeal a failure of the [BOP] to bring a
              motion on defendant’s behalf or the lapse of 30 days
              from the receipt of such a request by the warden of the
              defendant’s facility, whichever is earlier.




                                        2
Case 2:17-cr-00087-SPC-MRM Document 142 Filed 01/19/21 Page 3 of 6 PageID 796




Id. at § 3582(c)(1)(A). This is “a claims-processing rule.” United States v. Alam,

960 F.3d 831, 833 (6th Cir. 2020).          And while that “requirement is not

jurisdictional,” “it is mandatory.” United States v. Franco, 973 F.3d 465, 467

(5th Cir. 2020).

      Over time, Nunez filed two requests with his warden.           But neither

exhausted his remedies.

      First, Nunez filed a compassionate release request with his warden in

April 2019 related to his general health issues. While Nunez argues this

Motion relates back to that request for exhaustion purposes, the Court

disagrees. The 2019 request related to health concerns, but it had nothing to

do with the pandemic, which is the thrust of Nunez’s position in the Motion.

Nor could the warden have considered the pandemic a year before it struck.

What’s more, much of Nunez’s argument put forth in the supplemental briefing

relies on the fact that he now has COVID-19. Because these matters were not

contemplated in his 2019 request, it did not meet his exhaustion requirement

for the relief he currently seeks. See United States v. Johnson, No. 8:11-cr-12-

T-27AEP, 2020 WL 6134668, at *1 (M.D. Fla. Oct. 19, 2020) (holding

defendant’s earlier request for compassionate release over COVID-19 did not

exhaust remedies for a later-filed motion related to the virus).




                                        3
Case 2:17-cr-00087-SPC-MRM Document 142 Filed 01/19/21 Page 4 of 6 PageID 797




      While Nunez cites a case from New York that suggests otherwise, the

Court is unpersuaded. Under Nunez’s reading, any request for compassionate

release a defendant ever made to a warden would meet the exhaustion

requirement for any future motion. Yet that would defeat the purpose of the

mandatory exhaustion requirement. Perhaps courts could create an exception

to compare an earlier request and decide if it’s similar enough to the current

one. That said, “Nothing in § 3582(c)(1)(A) suggests the possibility of judge-

made exceptions.” Alam, 960 F.3d at 834. And at that level of abstraction—

untethered from the statute—we’d just be making it up as we go along. See

Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (“We would not read exceptions into

statutory exhaustion requirements where Congress has provided otherwise.”

(cleaned up)). To be sure, the Court agrees with Nunez that he need not

present the warden with his proposed compassionate release motion in his

request. Yet the bases of the two must at least be related.

      Second, Nunez made another compassionate release request on

November 17, 2020.     This time, the request related to COVID-19 health

concerns, like the Motion. The warden denied Nunez’s request a day later.

And Nunez filed this Motion a week later, on November 24, 2020. On this

timeline, however, Nunez did not exhaust his remedies. The plain language of

the statute is clear, a defendant must exhaust his remedies through the BOP

appellate process or wait until thirty days after requesting relief from the




                                       4
Case 2:17-cr-00087-SPC-MRM Document 142 Filed 01/19/21 Page 5 of 6 PageID 798




warden before filing a motion. 18 U.S.C. § 3582(c)(1)(A) (stating the court may

grant relief “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal . . . or the lapse of 30 days from

the receipt of such a request by the warden . . ., whichever is earlier” (emphasis

added)). This Court must assume Congress “says in a statute what it means

and means in a statute what it says.” Connecticut Nat’l Bank v. Germain, 503

U.S. 249, 253-54 (1992).     Congress could have allowed motions upon the

warden’s denial. Yet it chose not to do so. Likewise, Congress might have

permitted a court ruling so long as thirty days passed between a request to the

warden and the date of the order. But again, that’s not what the statute says.

At bottom, this Court cannot ignore Congress’ otherwise clear command.

      As much as Nunez relies on Middle District cases, they are inapt. In

United States v. Vigil, a defendant made three separate requests to the warden

for a COVID-19 release. No. 3:09-cr-322-J-32PDB, 2020 WL 6044561, at *3

(M.D. Fla. Oct. 13, 2020).     One request was sent over thirty days before

defendant moved for compassionate release in court. Id. at *3-4 & n.4. Here,

it’s undisputed thirty days did not pass.           Other cases are similarly

distinguishable. United States v. Smith, No. 3:97-cr-120-J-34PDB, 2020 WL

5106694, at *3 (M.D. Fla. Aug. 31, 2020) (thirty days passed); United States v.

Palmer, No. 6:18-cr-00012 (M.D. Fla. Dec. 17, 2020) (same).




                                        5
Case 2:17-cr-00087-SPC-MRM Document 142 Filed 01/19/21 Page 6 of 6 PageID 799




      The most persuasive case is unaddressed by the parties. In Alam, the

Sixth Circuit held defendant failed to exhaust “because he waited just 10 days

after the warden’s receipt of his request to file his motion in federal court, not

the required 30 days.” 960 F.3d at 832. In doing so, it explained § 3582(c)(1)(A)

exhaustion is a mandatory, claim-processing rule, so federal courts must apply

it if raised by the Government. Because the defendant failed to meet this

requirement, Alam affirmed the district court’s dismissal of a compassionate

release motion without prejudice to refile. The result here is the same.

      Because Nunez did not exhaust his remedies, the Court must deny the

Motion. Even so, Nunez is free to refile a new motion provided he has met the

necessary prerequisites to filing.

      Accordingly, it is now

      ORDERED:

      Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A) (Doc. 130) is DENIED.

      DONE AND ORDERED in Fort Myers, Florida on January 18, 2021.




Copies: Counsel of Record




                                        6
